Case 1:18-cv-25106-KMW Document 124-1 Entered on FLSD Docket 12/03/2019 Page 1 of 3




                     EXHIBIT A
Case 1:18-cv-25106-KMW Document 124-1 Entered on FLSD Docket 12/03/2019 Page 2 of 3




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION

                                      CASE NO. 1:18-CV-25106-KMW

       UNITED AMERICAN CORP.,

                      Plaintiff,

               V.

       BITMAIN INC., SAINT BITTS LLC d/b/a
       BITCOIN.COM, ROGER VER, BITMAIN
       TECHNOLOGIES LTD., BITMAIN
       TECHNOLOGIES HOLDING COMPANY,
       JIHAN WU, PAYWARD VENTURES, INC.
       d/b/a KRAKEN, JESSE POWELL,
       AMAURY SECHET, SHAMMAH
       CHANCELLOR, and JASON COX,

                      Defendants.


                          SUPPLEMENTAL DECI,ARATION OF LJJYAO LIU

      I, Luyao Liu, declare:

             1.      I am over the age of 18 and make this declaration of my own personal knowledge,

      and, if called as a witness, I would testify competently to the facts stated herein. I am the Chief

      Financial Officer of Defendant Bitmain Technologies, Ltd. ("Bitmain HK").

             2.      In UAC' s Response in Opposition to Defendants Bitmain Technologies Ltd. and

      Jihan Wu 's Motion to Dismiss, UAC states that "Bitmain [HK] is reported to have leased office

      space in San Jose, California." Bitmain, Inc. is the entity that leases office space in San Jose,

      California. Bitmain HK does not have any offices or property in the United States.

             3.      UAC also states that "Bitmain [HK] is also reported to have made a $500 million

      investment in a Rockdale, Texas blockchain data center." Bitmain, Inc. is the entity that made

      that investment in the Rockdale facility. Bitmain HK does not do business in the United States.
Case 1:18-cv-25106-KMW Document 124-1 Entered on FLSD Docket 12/03/2019 Page 3 of 3




             I declare under penalty of perjury under the laws of the United States of America that the

      foregoing is true and correct.



      Executed this _3th_ day of December 2019, in _ _Beijing, China_ __ _ __


                                                          By:   _A_'_1~~-~,. . ,. . _~/-
                                                                         Luyao Lm
